Citation Nr: 1606153	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 10 percent for the period from October 1, 2011 to August 1, 2013, and in excess of 50 percent from August 1, 2013.

2.  Entitlement to an initial disability rating (or evaluation) for maxillary sinusitis, in excess of 0 percent for the period from October 1, 2011 to August 29, 2013, and in excess of 50 percent from August 29, 2013.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left foot plantar fasciitis.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right foot plantar fasciitis.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left shoulder musculoligamentous strain (non-dominant).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1991 to September 2011.

This appeal derived from a downstream element of a claim for service connection for PTSD, plantar fasciitis, a sinus disorder, and a left shoulder disorder that was received in April 2011 (prior to the Veteran's separation from active service in September 2011).  This appeal comes to the Board of Veterans' Appeals (Board) from April 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The April 2012 rating decision, in pertinent part, granted service connection for PTSD, left foot plantar fasciitis, right foot plantar fasciitis, and left shoulder musculoligamentous strain, and assigned initial 10 percent disability ratings, and granted service connection for maxillary sinusitis and assigned an initial noncompensable (0 percent) disability rating.  The disability ratings were made effective October 1, 2011 (the day after the Veteran's separation from active service).  The Veteran entered a notice of disagreement with the initial disability ratings assigned.  

The January 2014 rating decision assigned 50 percent disability ratings for the PTSD and maxillary sinus, effective August 1, 2013 and August 29, 2013, respectively, creating "staged" initial disability ratings.

In February 2015, the Veteran testified at a Board videoconference hearing at the local RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Treatment Records

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  At the February 2015 Board hearing, the representative read from a January 2015 private medical opinion from Dr. A.T. to support the contention that the Veteran's PTSD was manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned for the rating period from October 1, 2011 to August 1, 2013.  See February 2015 Board hearing transcript at 5.  This medical opinion has not been received or associated with the claims file.  The AOJ should contact the Veteran and request she submit the identified January 2015 private medical opinion.

Next, January to March 2014 military hospital treatment records note that the Veteran underwent a bilateral maxillary and left frontal balloon Sinuplasty in January 2014.  Additionally, a January 2015 VA treatment record notes that the Veteran is receiving counseling from a private psychologist.  See also February 2014 VA treatment record (noting that the Veteran attended weekly therapy for PTSD).  Further, at the February 2015 Board hearing, the Veteran reported receiving ongoing non-VA Tricare treatment for the left shoulder disability, bilateral foot disabilities, sinusitis, and PTSD that had not yet been obtained by VA.  These private treatment records have not been associated with the claims file.   

Initial Rating for the Left Shoulder Disability

At the February 2015 Board hearing, the Veteran contended that the March 2012 and August 2013 VA examination reports did not adequately reflect the current severity of the left shoulder disability because the VA examiner did not discuss any functional limitation with regard to the shoulder.  See Board hearing transcript at 7-8.  The Veteran contended that, after repetitive or extended use, she has additional limitation of motion of the left shoulder to 45 degrees with pain.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination with respect to the left shoulder disability is required so that the decision is based on a record that contains a current examination.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she provide a copy of the January 2015 private medical opinion from Dr. A.T. referenced at the February 2015 Board hearing.  The AOJ should associate any additional evidence submitted by the Veteran with the claims file.

2.  The AOJ should contact the Veteran and request she identify the names, addresses, and approximate dates of treatment for all health care providers who have treated her for PTSD, sinusitis, left shoulder disabilities, and left and right foot disabilities (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records she has received with regard to treatment for PTSD, sinusitis, left shoulder disabilities, and left and right foot disabilities.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected left shoulder musculoligamentous strain.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should comment on any functional loss attributable to pain during flare-ups or after repetitive use or additional limitation of motion due to flare-ups or after repetitive use with respect to the left shoulder disability.

4.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




